Exhibit 10.71

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

 

In June 2019, the Compensation Committee of the Board of Directors of
Worthington Industries, Inc. (the “Registrant”) approved base salary increases
for the following executive officers of the Registrant who either are named
executive officers of the Registrant for purposes of the disclosure included in
the Registrant’s Proxy Statement for the 2018 Annual Meeting of Shareholders
held on September 26, 2018 and/or will be named executive officers of the
Registrant for purposes of the disclosure to be included in the Registrant’s
Proxy Statement for the 2019 Annual Meeting of Shareholders to be held on
September 25, 2019, which will become effective in September 2019.

 

Name and Principal Position

 

 

Base Salary

 

 

 

 

 

John P. McConnell

Chairman and Chief Executive Officer of the Registrant

 

 

$

703,443

 

 

 

 

 

Joseph B. Hayek

 

 

$

324,450

Vice President and Chief Financial Officer of the Registrant

 

 

 

 

 

 

 

 

 

B. Andrew Rose

President of the Registrant

 

 

$

566,500

 

 

 

 

 

Geoffrey G. Gilmore

Executive Vice President and Chief Financial Officer of the Registrant

 

 

$

556,200

 

 

 

 

 

Virgil L. Winland

Senior Vice President-Manufacturing of the Registrant

 

 

$

398,814

 

 

 

 

 

Dale T. Brinkman

 

 

$

417,918

Senior Vice President-General Counsel and Secretary of the Registrant

 

 

 

 

 

 

 

 

 

 